Citation Nr: 0626670	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-08 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for residuals of heat 
exposure.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Law Clerk


INTRODUCTION

The veteran had active duty for training (ACDUTRA) from April 
23, 1978, to July 21, 1978, and from July 23, 1983, to August 
6, 1983.  The veteran served in the National Guard and the 
Army Reserves.  Other periods of inactive duty training 
(INACDUTRA) and ACDUTRA have not been verified.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Des Moines, Iowa.

The veteran had requested a Board hearing and a local RO 
hearing; however, he withdrew his requests in March 2005.


FINDING OF FACT

Any current residuals of heat exposure are not related to the 
veteran's military service.


CONCLUSION OF LAW

Residuals of heat exposure were not incurred in or aggravated 
by the veteran's active duty service.  38 U.S.C.A. §§ 
101(24), 106, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

A. Duty to Notify

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  An April 2002 and a November 2003 
letter informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  The 
Board notes that the April 2002 letter was sent to the 
appellant prior to the September 2002 rating decision.  The 
VCAA notice was therefore timely.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Both the April 2002 and November 2003 letters advised the 
veteran of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  These letters essentially notified the appellant 
of the need to submit any pertinent evidence in the 
appellant's possession.  The veteran's representative 
contends that the notice letters sent to the veteran were not 
specific enough as to the types of evidence that could help 
substantiate the veteran's claim.  The April 2002 and 
November 2003 letters indicated that the veteran should 
provide evidence regarding proof of service, including the 
veteran's separation papers, medical evidence of a current 
disability, evidence, including written statements, of the 
in-service injury or disability, and medical evidence 
indicating a causal relationship, including treatment since 
service.  The Board finds that this notice is specific enough 
for the veteran to understand what evidence is necessary to 
substantiate his claim for service connection, and the notice 
fulfilled VA's statutory duties under 38 C.F.R. 
§ 3.159(b)(1).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran's representative contends that the Board should 
remand this appeal because no notice was provided to the 
veteran regarding the disability rating and effective date.  
However, the Board has concluded that the preponderance of 
the evidence is against the veteran's claim of service 
connection for residuals of heat exposure.  Any questions as 
to the appropriate disability rating or effective date to be 
assigned have therefore been rendered moot, and the absence 
of notice on these two elements of a service connection claim 
should not prevent a Board decision on the veteran's claim.

Thus, the Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

B. Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The RO was able to obtain the veteran's 
service medical records.  The veteran identified private 
treatment records from Drs. SC, AO, JM, WW, and AA, as well 
as the Vera Frence Center, as relevant to his claim for 
service connection.  The RO was able to obtain treatment 
records from all identified sources.  There is no indication 
of any available outstanding records, identified by the 
appellant, which have not been obtained.

The veteran was also provided a VA examination in connection 
with his claim.  The veteran's representative argues in the 
July 2006 informal hearing presentation that the May 2004 VA 
examination was inadequate, and that the Board should remand 
the appeal for a new VA examination.  The veteran's 
representative contends that the VA examiner's opinion was 
baseless and that no rationale was provided.  However, the VA 
examiner's conclusions were based on an interview and 
examination of the veteran, as well as review of the claims 
file, including all of the private medical evidence submitted 
by the veteran.  Additionally, the examination report 
indicates that although the examiner cannot pinpoint the 
exact etiology of the veteran's reported symptoms, the 
examiner can conclude that they are less likely as not 
related to service.  The Board notes that the VA examiner is 
not required to provide an alternative explanation for the 
veteran's condition.  Rather, it is only necessary that the 
examiner provide an opinion based on objective medical 
evidence as to whether the veteran's condition is otherwise 
related to his military service.  Notably, the examiner does 
point out that the veteran is currently taking a number of 
medications known to produce heat intolerance.

The veteran's representative also argues that the VA 
examiner's conclusion that the veteran did not have heat 
stroke was based on an examination of the veteran when he was 
not under prolonged heat conditions.  However, the Board 
notes that the examination report states that there is "no 
evidence of heat stroke."  While this may be interpreted as 
a statement of the veteran's current health status, it can 
also be interpreted as a statement that the record as a whole 
does not indicate the veteran ever met the criteria for heat 
stroke.  Regardless, it is unnecessary to consider the exact 
meaning of this statement because the Board finds the 
examiner's nexus opinion is based on the entire record of 
medical evidence and is adequate to decide the veteran's 
claim.

Thus, the Board finds that the May 2004 VA examination was 
adequate, and that the opinion provided by the examiner was 
based on a careful review of the entire claims file, as well 
as an interview and examination with the veteran.  The 
examiner also provided a rationale for the conclusion that 
the veteran's reported symptoms were not related to service.  
Furthermore, the Board finds that the evidence of record 
contains sufficient competent medical evidence to decide the 
veteran's claim, and a remand for a new VA examination is not 
necessary.  See 38 C.F.R. § 3.159(c)(4).



Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection also may be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training (ACDUTRA) or for 
injury incurred or aggravated while performing inactive duty 
training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1131.

In order to prevail on the issue of service connection for 
any particular disability, there must be (1) medical evidence 
of a current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

The veteran contends that he suffered a heat injury while on 
ACDUTRA at Fort McCoy in July 1983.  The veteran also 
contends that since the injury occurred he experiences a 
number of health problems when outdoors in the heat for 
excessive periods of time.  A July 2003 statement by the 
veteran notes that when in the heat (80ºF or more) for more 
than one hour, he has abdominal and leg cramps, dizziness, 
severe headaches, elevated body temperature to 102ºF or 
104ºF, and dehydration.

The veteran provided the Board with active duty orders that 
verify the veteran had ACDUTRA from July 23, 1983 to August 
6, 1983 at Fort McCoy.  Additionally, a review of the 
veteran's service medical records indicates that he did 
present with a headache, abdominal cramps, and nausea on July 
28, 1983.  The examiner noted that the veteran's body 
temperature was 98.8ºF.  A sick note indicates that the 
veteran had heat cramps.  There is nothing further in the 
service medical records which indicate that the veteran 
experienced any more symptoms during ACDUTRA at Fort McCoy in 
1983.

Furthermore, the rest of the veteran's service medical 
records do not indicate that he had any chronic residuals 
from the 1983 heat exposure.  The veteran's August 1985 
separation physical notes no abnormalities present.  The 
physician does indicate that the veteran had heat stroke in 
July 1985 and experienced dizziness two months ago; however, 
notes that the dizziness resolved.  The Board notes that 
there is nothing in the record to verify whether the veteran 
was performing ACDUTRA or INACDUTRA in July 1985 when this 
injury occurred.  Furthermore, the veteran indicates that he 
is in "good health" on a December 1985 periodic examination 
report.  While the report notes no abnormalities, it does 
indicate that the veteran was hospitalized for 
fainting/seizure-like activities and that he had no recall of 
the incidents.  The Board finds that the veteran's failure to 
report any residuals of heat exposure in his periodic service 
examinations weighs against his claim.

While there is no evidence in his periodic physical 
examinations, the Board acknowledges that the veteran's 
service medical records do show that he had abdominal 
cramping, dizziness, and headaches while on verified ACDUTRA 
in July 1983 in the Army Reserves.  There is also evidence in 
the veteran's service medical records of these symptoms 
during unverified periods of ACDUTRA or INACDUTRA.  However, 
none of these additional records provide a diagnosis of 
residuals from heat exposure.  For example, the veteran 
presented for abdominal cramps in July 1985 while at Camp 
Ripley.  His temperature was recorded at 97.2º and 97.8º.  It 
was noted that on July 8, 1985, the veteran indicated that 
the abdominal cramps had begun the night before.  He was 
treated with Mylanta and given light duty.  There is no 
mention of heat exposure.  Similarly, a June 9, 1986, service 
medical record indicates stomach pains and dizziness.  The 
examiner noted that the symptoms indicated heat cramps; 
however, there is also a note that the veteran states a 
history of cramps from under pressure from job.  Finally, the 
examiner notes a possible ulcer.  No formal diagnosis is 
given; however, the following day, June 10, 1986, another 
service medical record notes a normal temperature (98.4º) and 
indicates doubt that the veteran's condition is heat cramps.  
The Board finds that this evidence weighs against the 
veteran's claim for service connection.  Most important, 
there is no diagnosis of residuals of heat exposure.  
Additionally, there is competent medical evidence in the 
service medical records that some of the veteran's complained 
of symptoms may be due to factors other than heat exposure.

Finally, the Board also notes that on the veteran's 1982 
quadrennial examination, prior to any heat-related incident, 
he checked that he experienced frequent or severe headaches.  
There is no competent medical evidence of record that allows 
the Board to distinguish whether the veteran's current 
complaints of headaches are related to his  ACDUTRA heat 
exposure or whether the headaches pre-existed any in-service 
heat injury.

In addition to a lack of evidence of residuals of heat 
exposure in the veteran's service medical records, there is 
no evidence in the veteran's private treatment records that 
he has ever been treated for heat-related problems or 
diagnosed with residuals of heat exposure since separation 
from the Army Reserves.  Furthermore, a number of the private 
medical records include medical histories dictated by the 
veteran, and none of them include any mention of heat stroke, 
heat exposure, or chronic problems related to prolonged heat 
exposure.

The veteran's private treatment records do, however, indicate 
that he has a history of abdominal pain unrelated to heat 
exposure.  A May 2002 emergency room report notes that the 
veteran has complaints of abdominal pain lasting for a couple 
of days, and that he has known gastroesophaegeal reflux.  A 
May 2002 radiology report also notes a mild hepatic 
enlargement.  Finally, a March 2002 emergency room report 
indicates that the veteran answered "no" when asked whether 
anything makes his abdominal pain worse.  Finally, a November 
2000 medical treatment note indicates that the veteran stated 
that his abdominal pain was worse with stress.  The Board 
finds it probative that the only medical evidence of record 
of abdominal cramping is not accompanied by evidence that the 
veteran believes the abdominal cramping is heat-related, nor 
does he mention that he had a heat-related incident in 1985.

While the Board acknowledges the veteran's own statements 
that his current leg and abdominal cramping, dizziness, and 
headaches are related to his 1983 heat exposure, the veteran, 
as a lay person, is not competent to provide statements 
regarding diagnosis and etiology.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Only a medical professional can 
provide evidence of a diagnosis or etiology of a disease or 
disorder.

The veteran was provided a May 2004 VA examination in 
connection with his claim for service connection for 
residuals of heat exposure.  The VA examiner concluded that 
the veteran's current reported symptoms were less likely as 
not due to a heat exposure event while on Reserve duty.  The 
examination opinion indicates that although the exact 
etiology of the veteran's symptoms is unknown,  the veteran 
is currently taking a number of medications known to produce 
heat intolerance and there is no evidence of heat stroke.  As 
was previously discussed, the examiner's conclusion was drawn 
after a thorough interview and examination of the veteran, 
and a review of the claims file, and the report offers a 
reasonable rationale for the offered medical opinion.  Thus, 
this report will be afforded considerable probative weight as 
an expert medical opinion specifically addressing the issue 
of nexus between the veteran's current symptoms and his 
military service.

With consideration of the probative VA examiner's report, the 
absence of a diagnosis of residuals of heat exposure, 
competent medical evidence indicating that some of veteran's 
reported symptoms may be linked to other nonservice-connected 
conditions, and the absence of any medical opinion suggesting 
a causal link to the veteran's service, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of service connection for residuals of heat exposure.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).




ORDER

Entitlement to service connection for residuals of heat 
exposure is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


